Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 30, 2021

The Court of Appeals hereby passes the following order:

A21A1721. Wayne D. Reid, II v. Ginger B. Judge f/k/a Ginger B. Reid.

      We granted Wayne D. Reid, II’s application for discretionary review of the trial
court’s entry of an order finding him in contempt for failing to pay certain attorney
fees to his ex-wife, Ginger B. Judge. After careful review of the entire record in this
case, we conclude that the application for discretionary review was improvidently
granted, and it is ordered that this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/30/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.